t c memo united_states tax_court joseph m perry petitioner v commissioner of internal revenue respondent docket no filed date joseph m perry pro_se carmino j santaniello for respondent memorandum opinion colvin judge respondent determined that petitioner had a dollar_figure deficiency in income_tax for the sole issue for decision is whether part of the dollar_figure petitioner received in settlement of a tort action is prejudgment_interest and if so whether it is excludable from gross_income as damages for a personal injury under sec_104 we hold that dollar_figure dollar_figure percent of the dollar_figure payment was prejudgment_interest and is not excludable under sec_104 unless otherwise specified section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the parties submitted this case fully stipulated under rule background a petitioner petitioner resided in north scituate rhode island when he filed his petition on date while petitioner was driving his motorcycle he was struck by a truck attempting to make an illegal u-turn the truck was owned by allied fence guardrail inc allied fence and driven by an allied fence employee petitioner suffered serious back injuries requiring more than years of physical therapy b the tort action judgment and interest petitioner was represented by john coughlin coughlin who filed a personal injury lawsuit on petitioner's behalf in the superior court of rhode island on date against allied fence and the employee driving the truck allied fence was represented by peter j comerford comerford and was insured by aetna life and casualty aetna on date a jury awarded petitioner dollar_figure in damages the clerk of the court added statutory prejudgment_interest of dollar_figure as required by r i gen laws section this totals dollar_figure the jury award of dollar_figure is dollar_figure percent of dollar_figure the statutory prejudgment_interest of dollar_figure is dollar_figure percent of dollar_figure c the settlement following the judgment allied fence moved for a remittitur or amendment of the verdict on comparative negligence or in the alternative for a new trial petitioner also filed a posttrial motion for an additur the trial_court denied these motions and ordered that the verdict in the full amount be entered forthwith the judgment entered on date for petitioner and against allied fence and its employee was for dollar_figure with interest as provided by law on date allied fence and its employee filed a notice of appeal with the rhode island supreme court following the judgment aetna agreed to pay petitioner dollar_figure rounded in exchange for a release and discharge of any and all past or future claims petitioner and coughlin signed the release on date the parties did not discuss tax consequences during the negotiation of the settlement the release did not state whether any of the dollar_figure was interest and the parties did not otherwise allocate any of the amount to interest on date the parties had filed a stipulation of dismissal with the trial_court the judgment entered on date was not an enforceable final judgment under rhode island law because it was voided by the parties' settlement and the stipulation of dismissal aetna paid dollar_figure to petitioner and coughlin on date aetna did not issue a form_1099 to petitioner or respondent regarding the payment coughlin paid himself dollar_figure for legal fees and costs and paid petitioner dollar_figure d petitioner's tax_return and respondent's determination petitioner timely filed his federal_income_tax return he did not report any of the dollar_figure and did not deduct any legal fees or costs related to the lawsuit respondent issued a notice_of_deficiency in which respondent determined that petitioner had failed to report interest_income of dollar_figure and had an income_tax deficiency of dollar_figure respondent allowed petitioner to deduct legal fees and costs of respondent concedes that prejudgment_interest was only dollar_figure dollar_figure under sec_212 the parties do not dispute this amount discussion petitioner contends that his entire settlement is excludable under sec_104 and that he did not receive prejudgment_interest because the parties did not allocate any amount to it and because the money he received was paid pursuant to an out-of- court settlement we disagree a taxpayer may exclude from income damages received whether by suit or agreement on account of personal injuries or sickness sec_104 however prejudgment_interest is not excludable from income under sec_104 154_f3d_1 1st cir affg tcmemo_1997_528 100_tc_124 affd without published opinion 25_f3d_1048 6th cir delaney v commissioner tcmemo_1995_378 affd 99_f3d_20 1st cir forest v commissioner tcmemo_1995_377 affd without published opinion 104_f3d_348 1st cir respondent's determination is presumed to be correct and petitioner bears the burden of proving otherwise rule a we must decide whether and if so to what extent the dollar_figure settlement petitioner received was prejudgment_interest and whether it is excludable from income under sec_104 in rozpad v commissioner supra the u s court_of_appeals for the first circuit the circuit in which this case is appealable approved the tax court's allocation of part of a settlement under rhode island law to prejudgment_interest where the parties had not allocated any amount to prejudgment_interest the allocation of prejudgment_interest in rozpad was calculated by applying a ratio based on the judgment of the state court to apportion the total settlement between prejudgment_interest added to the state court's tort damage award under r i gen laws section and compensatory_damages rozpad is indistinguishable from this case the clerk of the rhode island court calculated that the prejudgment_interest component of the jury award was dollar_figure under r i gen laws section which was dollar_figure percent of the total award applying the allocation formula in rozpad we conclude that dollar_figure ie dollar_figure percent of dollar_figure of the dollar_figure settlement was prejudgment_interest and is not excludable from income under sec_104 to reflect the foregoing decision will be entered under rule
